PER CURIAM.
This case came on to be heard on the record and briefs and argument of counsel; and it appearing that the income of *616a certain trust was accumulated and added to the corpus of the trust and distributed to the respondent as principal during the taxable year, in accordance with the terms of the trust agreement, and that the Board of Tax Appeals (now the Tax Court of the United States) did not err in deciding that such income having become part of the principal prior to distribution was not taxable to the beneficiary, Roebling v. Commissioner, 3 Cir., 78 F.2d 444; Spreckels v. Commissioner, 9 Cir., 101 F.2d 721: It is ordered that the decision be, and it hereby is, affirmed.